DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 27, 2022 has been entered.
Response to Amendment
This office action is responsive to the amendment filed on April 27, 2022.  As directed by the amendment: claim 18 has been amended, claims 1-17, 19, 24 and 31-35 have been cancelled, and claim 36 has been added.  Thus, claims 18, 20-23, 25-30 and 36 are presently pending in this application.  
Response to Arguments
Applicant's arguments filed April 27, 2022 have been fully considered but they are not persuasive. On page 5, Applicant argues the newly amended claim 18 recitation regarding the valve barrel situated radially outward from the valve body.  In response, Examiner points to the rejection below wherein Hamilton teaches this feature as shown in Fig. 4, and wherein the rotating sleeve of Hamilton is modified onto the handle of Cimino to rotate about the first channel orifice on the surface of the handle of Cimino.  Examiner maintains that the sleeve of Hamilton is ring shaped.  The flanges do not take away Hamilton’s ring shape.  The remarks regarding Deng are moot because Deng is no longer being applied to the rejections below.  On pages 7-8, Applicant argues newly added claim 36.  In response, Examiner points to the rejection below.  Additionally, Applicant argues on page 8 that Hamilton is designed to stop short of circumferential rotation.  In response, Examiner notes that circumferential rotation is interpreted to be rotatable about the circumference, but does not require a certain minimum degree of rotation about a circumference.  On pages 9-12, Applicant argues that a skilled artisan would not have combined the cited references to produce the apparatus of the pending claims.  In response, Examiner notes that the arguments are moot because Deng is no longer applied.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 18, 20-23, 25-28 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Cimino, US 6,129,701 in view of D.A. Hamilton (Hamilton), US 3,395,705 and further in view of Moran, US 1,313,105.
Regarding claim 18, Cimino discloses an apparatus (surgical aspirator and irrigator system 10, col. 9, line 27) comprising: a housing (housing, see annotated Fig. 7 below) forming a handle (handle, see annotated Fig. 7 below) and a shaft (shaft, see annotated Fig. 7 below), the shaft extends from the handle, and the housing defines a suction channel (suction channel 17, col. 9, line 32) from a distal end of the shaft and through the handle; and a suction control valve (vent valve 31, col. 9, line 29) connected to the suction channel at the handle, the suction control valve comprises: a valve body (valve body, see annotated Fig. 7 below) having a first channel (first channel, see annotated Fig. 7 below) and a second channel (vent passageway 32, col. 9, line 30) connected to the first channel, the first channel forms a portion of the suction channel, wherein the second channel is orthogonal to the first channel (Figs. 1 and 7); and a valve barrel (rotating mechanism, col. 9, lines 36-37) rotatably connected to the valve body. 

    PNG
    media_image1.png
    787
    771
    media_image1.png
    Greyscale

Although teaching a “rotating mechanism the opens or occludes the vent passageway”, Cimino does not specifically teach the valve barrel situated radially outward from the valve body, the valve barrel comprising a rotatable ring extending around the handle and forming a portion of the housing, and the ring comprises an orifice configured to be rotated into and out of registration with an end of the second channel as the ring is rotated about the valve body, wherein the orifice is located on the valve barrel.
However, Hamilton teaches a suction regulator where the valve barrel (sleeve 7, col. 2, line 33) is situated radially outward from the valve body (Fig. 4) and comprises a rotatable ring (sleeve 7, col. 2, line 33) extending around the handle and forming a portion of the housing, and the ring comprises an orifice (passage 8, col. 2, line 33) configured to be rotated into and out of registration with an end of the second channel as the ring is rotated about the valve body (sleeve 7 rotates about a tubular member 4 to progressively open and close vent port 6 to apply varying amounts of suction, col. 2, lines 33-35), wherein the orifice (passage 8, col. 2 line 33) is located on the valve barrel (Fig. 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Cimino with the rotatable ring of Hamilton for the purpose of providing adjustable suction control. 
Cimino in view of Hamilton does not teach wherein the orifice has a relatively wider first portion and a relatively narrower second portion, wherein the relatively wider first portion of the orifice has a generally circular cross section, and the relatively narrower second portion has a tapered end, wherein, in a first position of the rotatable ring, the second channel aligns with at least part of the relatively wider first portion of the orifice, and wherein in a second position of the rotatable ring, the second channel aligns with at least part of the relatively narrower second portion of the orifice, and the second channel is out of alignment with the relatively wider first portion of the orifice. 
However, Moran teaches a mixing valve comprising a casing 1 and valve body 6 (page 1 line 56-69) wherein the orifice (opening 26, page 2 lines 32-33) has a relatively wider first portion and a relatively narrower second portion (wider first portion and narrower second portion, see annotated fig. 3 below), wherein the relatively wider first portion of the orifice has a generally circular cross section (semi-circular, page 2 line 38), and the relatively narrower second portion has a tapered end (opening 26 gradually decreased in width, page 2 lines 43-44), wherein, in a first position of the rotatable ring (first position of the rotatable ring is when the valve body 6 as depicted in Fig. 3 is rotated clockwise such that narrower portion is rotated past opening 20, but the wider portion is still over opening 20), the second channel (opening 20, page 2 lines 34-35) aligns with at least part of the relatively wider first portion of the orifice, and wherein in a second position of the rotatable ring (second position is when the valve body 6 as depicted in Fig. 3 is rotated clockwise toward the opening 20, and the rotation is stopped before the wider first portion comes into register with the opening 20), the second channel aligns with at least part of the relatively narrower second portion of the orifice, and the second channel is out of alignment with the relatively wider first portion of the orifice.

    PNG
    media_image2.png
    469
    917
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the orifice of Cimino in view of Hamilton to have the shape of opening 26 of Moran for the purpose of gradually altering the flow rate, as suggested by Moran, Page 2 lines 104-116. 
Regarding claim 20, Cimino in view of Hamilton in view of Moran teaches an apparatus as in claim 18 where the second channel terminates at a circular orifice (Moran, opening 20, page 2 lines 32-33 and Fig. 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the circular orifice of Cimino in view of Hamilton to be circular as taught by Moran for the purpose of gradually altering the flow rate, as suggested by Moran, Page 2 lines 104-116.
Moran does not teach wherein the relatively narrower second portion is longer than the diameter of the circular orifice.
However, the specification does not indicate that this is a critical limitation, and thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have the relatively narrower second portion longer than the diameter of the circular orifice, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 21, Cimino in view of Hamilton in view of Moran teaches an apparatus as in claim 18 where the ring is rotatably connected to the handle about a center axis of rotation which is aligned with a longitudinal axis of the handle (Hamilton, Fig. 1, sleeve 7 has a concentric coaxial fit to rotate about the central axis).  
Regarding claim 22, Cimino in view of Hamilton in view of Moran teaches an apparatus as in claim 18 where the ring comprises ridges (Hamilton, wings 10, col. 2, line 45-46) extending from an exterior side of the ring, and the orifice is located between two of the ridges (Hamilton, Fig. 1).  
Regarding claim 23, Cimino in view of Hamilton in view of Moran teaches an apparatus as in claim 18 where the valve body comprises a projection (Hamilton, retaining means 11, col. 2, lines 28-29) extending out of a rear end of the handle (Hamilton, Fig. 2), the first channel extends through the projection (Hamilton, Fig. 2 illustrates the first channel (suction channel) extending through the projection), and the projection is configured to have a suction tube (Hamilton, connecting tube 15, col. 2, line 30) mounted thereon.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Cimino in view of Hamilton in view of Moran, with the projection of Hamilton for the purpose of mounting a suction tube thereon. 
Regarding claim 25, Cimino in view of Hamilton in view of Moran teaches an apparatus as in claim 18 where the ring is located around a rear end (rear end proximal to the line that demarcates the handle of annotated Fig. 7 of Cimino in claim 18 above) of the handle.
Regarding claim 26, Cimino in view of Hamilton in view of Moran teaches an apparatus as in claim 18 where the suction control valve comprises a fully open position (when opening 26 is rotated over opening 20 for maximum overlap between the openings), a fully closed position (openings out of communication, page 2 lines 71-72) and at least one partially open position (when opening 26 is rotated over opening 20 for less than maximum overlap between the openings).  
Regarding claim 27, Cimino in view of Hamilton in view of Moran teaches an apparatus as in claim 26 where the at least one partially open position comprises multiple partially open positions to allow a user to variably adjust an amount of air entering the suction channel and thereby vary the suction at the distal end of the shaft (multiple partially open positions include degrees of rotation between fully open and fully closed). 
Regarding claim 28, Cimino in view of Hamilton in view of Moran teaches an apparatus as in claim 18 where the valve barrel is configured to be moved by a thumb of a hand of a user as the user is grasping the housing at the handle with the hand (the apparatus is fully capable of being moved by a thumb of a hand of a user as the user is grasping the housing at the handle with the hand).  
Regarding claim 36, Cimino discloses an apparatus (surgical aspirator and irrigator system 10, col. 9, line 27) comprising: a housing (housing, see annotated Fig. 7 below) forming a handle (handle, see annotated Fig. 7 below) and a shaft (shaft, see annotated Fig. 7 below), the shaft extends from the handle, and the housing defines a suction channel (suction channel 17, col. 9, line 32) from a distal end of the shaft and through the handle; and a suction control valve (vent valve 31, col. 9, line 29) connected to the suction channel at the handle, the suction control valve comprises: a valve body (valve body, see annotated Fig. 7 below) having a first channel (first channel, see annotated Fig. 7 below) and a second channel (vent passageway 32, col. 9, line 30) connected to the first channel, the first channel forms a portion of the suction channel, wherein the second channel is orthogonal to the first channel (Figs. 1 and 7); and a valve barrel (rotating mechanism, col. 9, lines 36-37) rotatably connected to the valve body. 

    PNG
    media_image1.png
    787
    771
    media_image1.png
    Greyscale

Although teaching a “rotating mechanism”, Cimino does not specifically teach the valve barrel is rotatable circumferentially about a longitudinal axis of the housing, the valve barrel comprising a rotatable ring extending around the handle and forming a portion of the housing, and the ring comprises an orifice configured to be rotated into and out of registration with an end of the second channel as the ring is rotated about the valve body.
However, Hamilton teaches a suction regulator where the valve barrel (sleeve 7, col. 2, line 33) is rotatable circumferentially about a longitudinal axis (longitudinal axis is the center axis of the sleeve) of the housing and comprises a rotatable ring (sleeve 7, col. 2, line 33) extending around the handle and forming a portion of the housing, and the ring comprises an orifice (passage 8, col. 2, line 33) configured to be rotated into and out of registration with an end of the second channel as the ring is rotated about the valve body (sleeve 7 rotates about a tubular member 4 to progressively open and close vent port 6 to apply varying amounts of suction, col. 2, lines 33-35).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Cimino with the rotatable ring of Hamilton for the purpose of providing adjustable suction control. 
Cimino in view of Hamilton does not teach wherein the orifice has a relatively wider first portion and a relatively narrower second portion, wherein the relatively wider first portion of the orifice has a generally circular cross section, and the relatively narrower second portion has a tapered end, wherein, in a first position of the rotatable ring, the second channel aligns with at least part of the relatively wider first portion of the orifice, and wherein in a second position of the rotatable ring, the second channel aligns with at least part of the relatively narrower second portion of the orifice, and the second channel is out of alignment with the relatively wider first portion of the orifice. 
However, Moran teaches a mixing valve comprising a casing1 and valve body 6 (page 1 line 56-69) wherein the orifice (opening 26, page 2 lines 32-33) has a relatively wider first portion and a relatively narrower second portion (wider first portion and narrower second portion, see annotated fig. 3 below), wherein the relatively wider first portion of the orifice has a generally circular cross section (semi-circular, page 2 line 38), and the relatively narrower second portion has a tapered end (opening 26 gradually decreased in width, page 2 lines 43-44), wherein, in a first position of the rotatable ring (first position of the rotatable ring is when the valve body 6 as depicted in Fig. 3 is rotated clockwise such that narrower portion is rotated past opening 20, but the wider portion is still over opening 20), the second channel (opening 20, page 2 lines 34-35) aligns with at least part of the relatively wider first portion of the orifice, and wherein in a second position of the rotatable ring (second position is when the valve body 6 as depicted in Fig. 3 is rotated clockwise toward the opening 20, and the rotation is stopped before the wider first portion comes into register with the opening 20), the second channel aligns with at least part of the relatively narrower second portion of the orifice, and the second channel is out of alignment with the relatively wider first portion of the orifice.

    PNG
    media_image2.png
    469
    917
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the orifice of Cimino in view of Hamilton to have the shape of opening 26 of Moran for the purpose of gradually altering the flow rate, as suggested by Moran, Page 2 lines 104-116. 
Claims 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Cimino in view of Hamilton in view of Moran and further in view of Foley, US 2003/0216690 A1.
Regarding claim 29, Cimino in view of Hamilton in view of Foley and further in view of Moran teaches an apparatus as in claim 18.
Cimino in view of Hamilton in view of Moran does not teach the apparatus further comprising a lock configured to lock the valve barrel at a predetermined position.
However, Foley teaches a surgical suction regulator valve comprising a lock (Foley, spaced indentations 40 and protrusions 42, P0025, shown in Fig. 6) configured to lock the valve barrel at a predetermined position (Foley, retention in a desired position, P0025).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the apparatus of Cimino in view of Hamilton in view of Moran with the spaced indentations and protrusions of Foley for the purpose of providing for controlled, incremental movement of the valve member relative to the valve body and retention of the valve member in a desired position, as taught by Foley P0025.
Regarding claim 30, Cimino in view of Hamilton in view of Moran and further in view of Foley teaches an apparatus as in claim 29 further comprising a biasing system (Foley, spaced indentations 40 and protrusions 42, P0025, shown in Fig. 6) configured to bias the valve barrel at a predetermined position (Foley, retention in a desired position, P0025).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the apparatus of Cimino in view of Hamilton in view of Moran with the spaced indentations and protrusions of Foley for the purpose of providing for controlled, incremental movement of the valve member relative to the valve body and retention of the valve member in a desired position, as taught by Foley P0025.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A DOUBRAVA whose telephone number is (408)918-7561. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.A.D./Examiner, Art Unit 3783                                                                                                                                                                                                        
/LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783